                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JAMES LEACH,

            Petitioner,

v.                                              Civil Action No. 5:18CV107
                                                                   (STAMP)
FREDERICK ENTZEL,

            Respondent.


                     MEMORANDUM OPINION AND ORDER
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Procedural History

     The pro se1 petitioner, James Leach, filed a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241.                    ECF No. 1.

Petitioner is a federal inmate incarcerated at FCI Hazelton in

Bruceton    Mills,   West    Virginia.     In   his   petition,    petitioner

challenges the validity of his sentence imposed by the United

States District Court in the Eastern District of Missouri.               ECF

No. 1.     The petitioner asserts that his prior convictions under

Missouri law can no longer serve to subject him to a career

offender offense.     Id. at 5.     For relief, petitioner requests that

his sentence and/or conviction be vacated.            Id. at 8.

     The action was referred to United States Magistrate Judge

James E. Seibert for initial review and report and recommendation



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
pursuant to Local Rule of Prisoner Litigation Procedure 2.                         The

action was then reassigned to United States Magistrate Judge James

P. Mazzone. The magistrate judge filed a report and recommendation

recommending     that    petition       be       denied   and    dismissed   without

prejudice.      ECF     No.    8.      The       magistrate     judge   informed   the

petitioner that if he objected to any portion of the report and

recommendation, he was required to file specific written objections

within 14 days after being served with copies of the report and

recommendation.       The petitioner then filed untimely objections.

ECF No. 11.

        For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                               II.    Applicable Law

        Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. As to those findings to which

timely objections were not filed, all findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”     28 U.S.C. § 636(b)(1)(A).

                                III.    Discussion

        Because the petitioner filed untimely objections to the report

and   recommendation,         all    findings      and    recommendations    of    the

magistrate judge will be upheld unless they are “clearly erroneous


                                             2
or contrary to law.” Upon review of the report and recommendation,

this Court finds no clear error in the determinations of the

magistrate judge and thus upholds his recommendation to deny the

petition and dismiss the petition without prejudice.

      As stated above, this Court finds that although the petitioner

did   file    objections   to    the   magistrate     judge’s     report   and

recommendation, the objections were not timely filed. In reviewing

the record, this Court finds that the service of the magistrate

judge’s report and recommendation was accepted on May 31, 2019.

ECF No. 10.    Petitioner’s objections were filed on June 19, 2019.

ECF No. 11.    Thus, the petitioner’s objections are untimely.

      However, this Court additionally notes that even if the

petitioner had timely filed his proposed objections to the report

and recommendation, it would not impact this Court’s decision.              In

considering    petitioner’s     untimely     objections   under   a   de   novo

review, this Court finds that because petitioner is challenging his

sentence in a § 2241, he must meet all four prongs of the test

established in United States v. Wheeler, 886 F.3d 415 (4th Cir.

2018), for this Court to have jurisdiction to hear his challenge on

the merits.    In his recommendation, the magistrate judge correctly

found that the petitioner fails to meet the second prong of the

Wheeler test.     ECF No. 8 at 8.          The magistrate judge also noted

that petitioner’s reliance on Mathis2 is misplaced, as Mathis does


      2
       Mathis v. United States, 136 S. Ct. 2243 (2016).

                                       3
not represent a substantive change in the law and has not been held

to apply retroactively in this Circuit.      Id. at 9.      Additionally,

the magistrate judge noted in his report and recommendation that

petitioner’s reliance on Johnson3 is misguided.       Id.   Moreover, the

magistrate judge correctly stated that even if petitioner could

meet the second prong of the Wheeler test, he cannot meet the

fourth prong, which requires a showing that due to a retroactive

change in the law, his sentence now presents an error sufficiently

grave to be deemed a fundamental defect.         Lester v. Flournoy, 909

F.3d 708, 715 (4th Cir. 2018).

     In petitioner’s untimely objections to the magistrate judge’s

report and recommendation (ECF No. 11), the petitioner objects to

the magistrate judge’s application and analysis of Mathis and

further “objects on the basis that the R&R fails to Liberally

Construe Petitioner’s arguments as required by law.”             ECF No. 11

at 2 (emphasis in original). Further, petitioner generally objects

to the magistrate judge’s analysis of Wheeler, and ultimately

reiterates his previous arguments in stating that petitioner meets

all four prongs of the Wheeler test.

     To   address   these   objections,   this   Court   finds    that   the

magistrate judge expressly noted that as a pro se litigant, the

petitioner’s pleadings are accorded liberal construction and held

to “to less stringent standards than formal pleadings drafted by


     3
      Johnson v. United States, 135 S. Ct. 2551 (2015).

                                   4
lawyers” under Haines v. Kerner, 404 U.S. 519, 520 (1972). ECF No.

8   at    5.     However,   with    this       in    mind,   the   magistrate    judge

determined that even under this less stringent standard, the

petition in this case is subject to summary dismissal.                     Id.

         In Wheeler, the United States Court of Appeals for the Fourth

Circuit concluded that § 2255(e) provides “an avenue for prisoners

to test the legality of their sentences pursuant to § 2241, and

Jones is applicable to fundamental sentencing errors, as well as

undermined convictions.”           Id. at 428.         When contesting a sentence

through a petition filed under § 2241, a petitioner still must meet

the savings clause of § 2255.              In the Fourth Circuit, § 2255 is

deemed to be “inadequate and ineffective” to test the legality of

a sentence only when all four of the following conditions are

satisfied:

         (1) at the time of sentencing, settled law of this
         circuit or the Supreme Court established the legality of
         the sentence;
         (2) subsequent to the prisoner’s direct appeal and first
         § 2255 motion, the aforementioned settled substantive law
         changed and was deemed to apply retroactively on
         collateral review;
         (3) the prisoner is unable to meet the gatekeeping
         provisions of § 2255(h)(2) for second or successive
         motions; and
         (4) due to this retroactive change, the sentence now
         presents an error sufficiently grave to be deemed a
         fundamental defect.

Wheeler, supra, at 429.

         The   Fourth   Circuit    further          specified   that   a   change   of

substantive law within the Circuit, not solely in the Supreme


                                           5
Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.        Id.

      On de novo review, this Court finds that petitioner fails to

meet the second prong of Wheeler and notes that, contrary to

petitioner’s   argument,      district   courts   in   this   Circuit   and

elsewhere have held that Mathis does not represent a substantive

change in the law, and further finds that petitioner’s argument

that his career offender status is unlawful because it was based on

the residual clause of U.S.S.G. § 4B1.2(a)(2) has been foreclosed

by the Supreme Court’s decision in Beckles v. United States, which

held that the residual clause in § 4B1.2(a)(2) is not void for

vagueness because “the advisory Guidelines are not subject to

vagueness challenges under the Due Process Clause.”            137 S. Ct.

886, 890 (2017).     Additionally, this Court finds that even if

petitioner could meet the second prong of the Wheeler test, he

cannot meet the fourth prong, which requires a showing that due to

a retroactive change in the law, his sentence now presents an error

sufficiently grave to be deemed a fundamental defect.

      As to petitioner’s remaining objections, this Court finds that

petitioner fails to make specific objections to the report and

recommendation, and that this Court has conducted an appropriate de

novo review.

      Upon de novo review of the petitioner’s argument, the report

and   recommendation,   and    in   considering     petitioner’s   untimely


                                     6
objections, this Court finds that because petitioner cannot satisfy

the savings clause of § 2255(e) under Wheeler, his claim may not be

considered under § 2241, and this Court is without jurisdiction to

consider his petition.   Thus, this Court upholds the magistrate

judge’s recommendation and overrules the petitioner’s objections.

                         IV.    Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 8) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s untimely objections (ECF No. 11) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights. Because the petitioner has failed to file timely

objections, he has waived his right to seek appellate review of

this matter. See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil


                                  7
Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   July 3, 2019



                             /s/ Frederick P. Stamp, Jr.
                             FREDERICK P. STAMP, JR.
                             UNITED STATES DISTRICT JUDGE




                               8
